Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 3, 2016

                                     No. 04-07-00824-CR

                                   Stephanie GONZALES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 05-06-00046-CRK-A
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
       Appellant’s “Motion for Reopening the Time to File an Appeal” is dismissed. This court
does not have jurisdiction over felony post-conviction habeas proceedings under article 11.07 of
the Texas Code of Criminal Procedure.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court